Order issued October 20, 2014




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-00193-CR
                      ________________________________________

                            PATRICIA ANN SMITH, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                          Before Justices Bridges, Lang, and Evans

       Based on the Court’s opinion of this date, we GRANT the June 3, 2014 motion of Niles

Illich for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the Court

to remove Niles Illich as counsel of record for appellant. We DIRECT the Clerk of the Court to

send a copy of this order and all future correspondence to Patricia Ann Smith, TDCJ No.

1907479, Hilltop Unit, 1500 State School Road, Gatesville, Texas, 76598-2996.



                                                    / Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE